                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                March 27, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                             ORDER

       The court has received the application for a temporary restraining order and preliminary

injunction. In setting the following response and hearing schedule, the court has attempted to

balance the need for expeditious action in the face of the pandemic; the importance of an adequate

and fair opportunity to respond by the most critical of the many governmental entities who would

be affected by any order the court may enter; the limits of this court’s authority; and the effect on

the public safety. The court orders the defendants and the Texas Attorney General to respond to

the plaintiffs’ motion for a temporary restraining order, (Docket Entry No. 32), by April 1, 2020.

A hearing is set via teleconferencing for April 3, 2020, at 9:00 a.m. Only one lawyer per party

may speak, to reduce confusion.

       Counsel for the parties must confer as soon as practicable to generate a list, which may be

filed under seal, of the individuals who the plaintiffs are specifically seeking to have promptly

released or have their current bail status reheard, including what they are charged with, if they are

pretrial felony arrestees; what they are convicted of, for postconviction felony defendants; the

terms and conditions of any bond that has been set but not met; and the prior criminal history of

each one. As to each, the list must specify whether any of the arrestees or defendants is held
subject to a financial bond solely because he or she cannot post enough to meet that bond, or if

there are independent grounds for detaining each even if he or she paid.

       If any party believes that a different schedule is necessary, please email Ms. Eddins to

arrange a prompt telephone hearing, keeping in mind the need for information and the opportunity

to be heard.

       Counsel for the plaintiffs must ensure that the Texas Attorney General and all counsel of

record have received this order, even if it appears that the court has sent it.

               SIGNED on March 27, 2020, at Houston, Texas.


                                                              _______________________________
                                                                       Lee H. Rosenthal
                                                                Chief United States District Judge




                                                       2
